Portage App. No. 2009-P-0008, 2009-Ohio-6508. This cause is pending before the court as a discretionary appeal. On January 22, 2010, appellant filed a notice that a motion to certify a conflict was pending in the court of appeals and, pursuant to S.Ct.Prac.R. 4.4(A)(4), this court stayed consideration of the jurisdictional memoranda filed in this appeal. Whereas appellant has neither notified this court that the court of appeals determined that a conflict does not exist as provided by S.Ct.Prac.R. 4.4(B) nor filed a copy of the court of appeals’ order certifying the existence of a conflict as provided by S.Ct.Prae.R. 4.4(C),
It is ordered by the court, sua sponte, that appellant show cause within fourteen days of the date of this entry why this court should not proceed to consider the jurisdictional memoranda in this appeal pursuant to S.Ct.Prac.R. 3.6.
Pfeifer, Acting C.J.